Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered December 18, 1986, convicting him of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]). The defendant failed to rebut the presumption of possession set forth in Penal Law § 220.25 (2), which, under the facts and circumstances of this case, applied to him (see, People v Martinez, 150 AD2d 728; People v Perez, 150 AD2d 507).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review (CPL 470.05 [2]) and we decline to review them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Brown, Lawrence and Eiber, JJ., concur.